                        Case 1:19-cv-02842-KBJ Document 4-2 Filed 10/03/19 Page 1 of 2



                                                                                                 U.S. Deprrtnrent of llonrelaud Security
                                                                                                 U.S, Citizcnship and IIr)nriBraliorl Scrviccs
 Augnst 21,2019                                                                                  National Bcncfits Ccntcr
                                                                                                 l'.O. Box 25920
                                                                                                 Overland Park, KS 66225




 ALLEN E KAYE
 POLLACK POLLACK ISAAC AND DECI
                                                                                     ffi         U.S.Citizenship
                                                                                                 and Immigration
                                                                                                 Services


 225 BROADWAY FLR 3
 NEWYORK,NY IOOOT                                                                                lililtililill llllll lllllill llilllilll lllll lllll llil lllllllllllllll llllllll
                                                                                                 LrN1990120494


 RE:NIJAH CONDE SUMAJIT
 I-485, Application to Register Pertnanent Residence or Adjust Status                            1ilililt ilil   ililllilll   llill   llllllilll   llill lllll lllil llll   llll
                                                                                                  A2l9-071-409


                                                               DECISION

This notice refers to your Form I-485, Application to Register Permanent Residence or Adjust Status filed on
November 27,2A18, in accordance with Section 245 of the Immigration and Nationality Act (Section 245 of the INA).

You rnust establish that you satisfied each adjudicative element to establish eligibility for the rcquestcd benefit. If
there arc any issues for which you do not overcome, then each issue forms a separate basis for thc denial. In this case,
the following issues independently forrn the basis for this denial and will be discussed in this notice:

fNA 203(d) states, in peftinent parl:

           A spouse or child              in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1) shall, if not
                                    as defined
           otherwise entitled to an immigrant status and the immediate issuance of a visa under subsection (a), (b), or' (c),
           be entitled to the same status, and the same order of consideration provided in the respective subsection, if
           accompanying or following to join, the spouse or parent.

The record establishes that your adjustment apphcation is clependcnt on thc applii;ation tif WALTER SUIVA,TIT, ycr"rr
Parent, also filed on November 21,2018. The record in that matter establishes that your Parent's adjustment
application has been denied. Therefore, there is no basis on which to grant accompanying or following-to-join status to
a dependent spouse or child.


In Matter of Tanahan I 8 I&N Dec. 339 (Reg. Comm. 1981), it was found that an applicant for adjustment of status
under INA 245 who meets the objective prerequisites is merely eligible to apply for adjustment of status. An applicant
is in no way entitled to adjustment. When an alien seeks the favorable exercise of USCIS discretion, it is incumbent on
that person to establish that he or she merits adjustrnent.

After    a review      of the application and all of the supporting evidence, it is the decision of U.S. Citizenship and
Immigration Services (USCIS) to deny Fonn l-485.




NBO I485NBCl.lBI 0000 I I 33 6893                                  I of 2                                                                                            wufw.Usors.gov
                   Case 1:19-cv-02842-KBJ Document 4-2 Filed 10/03/19 Page 2 of 2


Since ttris Fonn I-485 has been denied, the condition upon which your Employment Authorization document and/or
Advance Parole document was based, no longer exists. Therefore, USCIS has determined that any pending
Application fot Ernployrnent Authorization, Fonn l-765, andlor Application for Travel Document, Fonr:r I-131, related
to the Fonn I-485 are also denied.

Any unexpired Employment Authorization document based upon this Form I-485 is revoked as of l8 days from the
date of this notice pursuant to 8 CFR274a.14(bX2), unless you submit, within 18 days, proof that your Forrn I-485
remains pending. The decision shall be final and no appeal shall lie from the decision to revoke the authorization, Any
unexpired Advance Parole document based upon this Form I-485 is terminated as of the date of this notice pursuant to
8 CFR 212,5(e)(2)(1). Any unexpired Employment Authorization document and/or Advance Parole document based
upon this Forrn I-485 should be returned to the local USCIS office.


The evidence of record shows that, when you filed your application, you were lawfully present in the United States as
a nonimmigrant. Your period of authorized stay as a nonimmigrant has not yet expired. You are authorizcd to remain
in the United States until that date (or any further extension). However, you must continue to cornply with all the
conditions that apply to your nonimmigrant admission, including any prohibition against engaging in employment that
may apply to your nonimmigrant status.

There is no appeal from this decision. You may file a motion to reopen or reconsider. Your motion to reopen or
reconsider must be filed on Form I-290B, Notice of Appeal or Motion, within 30 days of the date of this notice (33
days if this notice is received by rnail). To access Fonn I-290B or if you need additional information, please visit the
USCIS Web site at www.uscis.gov, For questions about your application, you can use our many onliue tools
(uscis.gov/tools) including our virtual assistant, Emrla. If you are uot able to I'uid thc inforrnation you need online, you
can rcach out to the USCIS Contact Center by visiting uscis.gov/contact center.



Sincerely




  ff.€tsl. . *
Rnbert M. Couran
Director
Officer: OA0005




NBO1485NBCEBI00001 I 336893                                2of2                                                   rvww.rrscis.gov
